152 Mich. App. 123 (1986)
393 N.W.2d 579
SPONKOWSKI
v.
INGHAM COUNTY ROAD COMMISSION
Docket No. 86539.
Michigan Court of Appeals.
Decided May 21, 1986.
Charfoos, Christensen & Archer, P.C. (by David W. Christensen and Jody L. Aaron), for plaintiff.
*125 Peter J. Collins & Associates (by Peter J. Collins), for defendants.
Before: BRONSON, P.J., and R.B. BURNS and J.E. TOWNSEND,[*] JJ.
PER CURIAM.
Plaintiff, Camille Sponkowski, as personal representative of the estate of decedent, Lorrie Sponkowski, appeals as of right from the grant of defendant Charles Wood's motion for summary disposition dismissing plaintiff's negligence action for failure to state a claim upon which relief can be granted. MCR 2.116(C)(8). Plaintiff filed a wrongful death action against defendants Patricia and Charles Wood based upon the alleged negligent operation of an automobile that was owned by Patricia Wood and driven by Charles Wood. The trial court determined that defendant Charles Wood owed no duty to the plaintiff's decedent as a matter of law. We reverse.
On November 10, 1983, the decedent, Lorrie Sponkowski, Charles Wood, and numerous other Michigan State University students intended to take a hayride at the Crazy C stables in Mason, Michigan. Transportation to the hayride was by way of four or more privately owned automobiles. Several of the drivers were unfamiliar with the location of the Crazy C and as a result it was agreed that one driver, who knew the way, would lead and the other vehicles would follow.
Lorrie Sponkowski was a passenger in defendant Cindy Osmon's car, which was one of the cars in the caravan. The Osmon vehicle directly followed the car driven by defendant Charles Wood. Osmon indicated in her deposition that she did not know the way to the stables and thus needed to follow another vehicle. From the agreement reached between *126 the participants before leaving, it is apparent that Charles Wood realized that he would be followed.
As the caravan proceeded southbound on Hagadorn Road, defendant Wood lost control of his vehicle at a sharp turn and left the road, ending up in a ditch. Immediately thereafter, the car carrying Lorrie Sponkowski also left the road at the same curve. The Osmon car sideswiped the Wood vehicle and then continued forward until it struck a tree. Lorrie Sponkowski died as a result of injuries she received in the accident.
Plaintiff subsequently filed the present wrongful death action against the Ingham County Road Commission, Cindy Osmon, and Charles and Patricia Wood. As to defendant Charles Wood, the complaint alleged that he knew that Osmon would be following him and that his negligent operation of his vehicle was a proximate cause of Lorrie's death. Defendant Wood filed an answer and a motion for summary judgment, asserting that plaintiff failed to state a claim because he owed no legal duty to Lorrie Sponkowski. The trial court agreed and dismissed the plaintiff's claim against defendant Wood.
On appeal, the sole issue for our determination concerns whether the trial court erred in finding as a matter of law that Charles Wood owed no duty to the decedent under the facts of this case, and therefore improperly dismissed the plaintiff's negligence action for failure to state a claim.
The trial court granted summary disposition pursuant to MCR 2.116(C)(8) for failure of plaintiff to state a claim upon which relief can be granted. The standard for this Court's review of such a motion is well settled:
The motion is to be tested by the pleadings *127 alone. The motion tests the legal basis of the complaint, not whether it can be factually supported. The factual allegations of the complaint are taken as true, along with any inferences or conclusions which may fairly be drawn from the facts alleged. Unless the claim is so clearly unenforceable as a matter of law that no factual development can possibly justify a right to recover, the motion under this subrule should be denied. [Ortiz v Textron, Inc, 140 Mich. App. 242, 244; 363 NW2d 464 (1985).]
In a negligence action, the question of whether a duty exists is one of law for the court's resolution. Moning v Alfono, 400 Mich. 425, 436-437; 254 NW2d 759 (1977), reh den 401 Mich. 951 (1977). "Duty is essentially a question of whether the relationship between the actor and the injured person gives rise to any legal obligation on the actor's part for the benefit of the injured person." 400 Mich 438-439. In negligence cases, the duty is always the same, to conform to the legal standard of reasonable conduct in light of the apparent risk. Prosser, Torts (4th ed), § 37, p 206. In general, an individual, like the defendant in this case, owes no duty to protect another individual who is injured by a third person, unless the first individual has some special relationship with the dangerous person or the potential victim. See Welke v Kuzilla, 144 Mich. App. 245, 250; 375 NW2d 403 (1985).
However, where a person voluntarily assumes the performance of a duty (e.g., to lead another motor vehicle to an unfamiliar destination), he is required to perform it carefully, not omitting to do what an ordinarily prudent person would do in accomplishing the task. Tucker v Sandlin, 126 Mich. App. 701, 705; 337 NW2d 637 (1983); Smith v Allendale Mutual Ins Co, 410 Mich. 685, 718; 303 *128 NW2d 702 (1981); Wolf v City of New York, 39 NY2d 568; 384 NYS2d 758; 349 NE2d 858, 860 (1976).
Michigan law imposes on all motorists a general duty to operate their vehicles in a reasonably prudent manner. Zarzecki v Hatch, 347 Mich. 138, 141; 79 NW2d 605 (1956). While a motorist is not required to guard against every conceivable result of his actions, he is required to exercise reasonable care in order to avoid the foreseeable consequences of his actions. In addition, the determination of whether a particular harm is foreseeable is an issue for the trier of fact in deciding if the defendant has been negligent. Davis v Thornton, 384 Mich. 138, 146; 180 NW2d 11 (1970).
Based on the pleadings in this case, we believe that the trial court's determination that defendant Charles Wood did not owe a duty to Lorrie Sponkowski was clearly incorrect. Defendant Charles Wood knew that Osmon was following and relying upon him for direction to their destination. Certainly, that understanding and reliance gave rise to a duty on the part of Charles Wood to drive reasonably in light of the apparent risk to all those relying upon him, of which Lorrie Sponkowski was one. Injury to Lorrie is within the foreseeable risk of harm created by defendant's alleged negligent conduct. Therefore, we hold that the trial court erred in dismissing the plaintiff's claim based on the duty issue.
Reversed and remanded.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.